Citation Nr: 0739915	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to May 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Board has added and rephrased the issues above to include 
whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
PTSD.  As noted in the decision below, there is a prior final 
rating decision which denied service connection for this 
disability.  Accordingly, the Board must address whether new 
and material evidence has been submitted to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of whether new 
and material evidence has been submitted.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in April 2001.  
The veteran was notified of this decision that same month, 
and did not appeal.  The April 2001 decision is final.

2.  The evidence received subsequent to the April 2001 RO 
rating decision includes a May 2004 VA treatment note which 
contains a diagnosis of PTSD and a July 2004 private 
treatment note which links this condition to service; this 
evidence raises a reasonable possibility of substantiating 
the claim for service connection.

CONCLUSIONS OF LAW

1.  The Board's April 2001 decision, which denied the 
veteran's service connection claim for PTSD is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).

2.  New and material evidence has been presented since the 
April 2001 decision denying the veteran's service connection 
claim for PTSD, and this claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's initial claim for service-
connected PTSD in April 2001 on the basis that he did not 
have a current diagnosis.  The veteran was notified of this 
decision in a letter dated April 26, 2001 and did not appeal.  
Thus, the decision became final.  

The RO received another claim from the veteran in August 2003 
which indicated that he was seeking service connection for 
PTSD.  Since the claim had been previously denied in April 
2001, it was properly characterized as a claim to reopen.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id. 

The evidence received subsequent to the April 2001 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
RO denied the veteran's claim in a rating decision dated 
February 2004, noting that the veteran failed to submit new 
and material evidence.  In a subsequent rating decision dated 
June 2004, the RO appeared to reopen the veteran's claim and 
then deny the claim on its merits.  The Board concludes that 
new and material evidence has been submitted in this case.  

The evidence of record at the time of the April 2001 rating 
decision consisted of the veteran's service medical records 
(SMRs), service personnel records (SPRs), and post-service VA 
treatment records.  The evidence now of record includes 
additional VA treatment records, private treatment records, a 
stressor statement from the veteran, and a statement from the 
veteran's brother.

In particular, the Board notes that a treatment note from R. 
Horton, Readjustment Counselor, indicated that the veteran 
received counseling at the Shreveport, Louisiana Vet Center 
since June 2000 for PTSD.  In addition, a VA treatment note 
dated May 2004 diagnosed the veteran as having PTSD, chronic.  
The veteran's brother also submitted a statement dated May 
2004 in which he related that the veteran served in Vietnam 
as a minesweeper and that the veteran conducted "search and 
destroy" missions on the Mekong River and South China Sea.  
The veteran's brother also indicated that the veteran was 
treated at the Long Beach, California VA Medical Center 
(VAMC) for a nervous condition no less than one or two years 
following discharge from service.  In July 2004, B. Craig, 
M.D. stated in a private treatment note that the veteran had 
depression and PTSD due to his service in Vietnam.

Accordingly, the Board concludes that the additional VA 
treatment notes, along with the other evidence described 
above, constitutes new and material evidence sufficient to 
reopen the veteran's claim of service connection for PTSD.  
The Board notes that this evidence was not of record at the 
time of the initial April 2001 denial.

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted.

REMAND

As noted above, the Board reopened the veteran's claim of 
service connection for PTSD on the basis that the evidence of 
record, including the May 2004 VA treatment note and July 
2004 private treatment note, diagnosed the veteran with PTSD 
and linked the condition to service.  The Board further 
observes that the veteran submitted a stressor statement in 
May 2004 which provided information pertinent to the current 
claim.  Therefore, the Board finds that additional 
development of the record is required to properly adjudicate 
the veteran's claim.

As a preliminary matter, the Board notes that the veteran was 
not provided with a duty-to-inform notice that complied with 
the Veterans Claims Assistance Act (VCAA) when he filed his 
claim to reopen in August 2003.  Thus, the RO should provide 
the veteran with complete VCAA notification and inform him of 
the type of information and evidence needed to substantiate a 
service connection claim for PTSD.  This letter must also 
inform the veteran that he should submit any evidence in his 
possession pertaining to the claim.  The Board also observes 
that the veteran was not provided with information, pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
about the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The RO should provide the veteran with such 
notification.  The veteran should also be informed that he 
can submit alternate sources of evidence in support of his 
claimed in-service stressors.

In a January 2001 PTSD questionnaire, the veteran indicated 
that he served on the U.S.S. Lucid (MSD-458) from November 
1969 to September 1970, and that he served on the U.S.S. 
Harold E. Holt (DE-1074) from November 1972 to June 1973.  
Evidence of record shows that the veteran has confirmed 
service from February 1969 to May 1973 with service in the 
Republic of Vietnam for one day in May 1970 and from June 
1970 to July 1970.  While the RO received excerpts of the 
veteran's service personnel records, the file appears to be 
incomplete.  The Board does not have sufficient information 
concerning the veteran's assignment to various ships during 
his period of active service.  Thus, the RO should contact 
the appropriate government agencies and attempt to obtain a 
complete copy of the veteran's service personnel records.

In the January 2001 questionnaire and May 2004 statement 
submitted by the veteran, he provided six in-service 
stressors in support of his service-connection claim.  First, 
the veteran stated that while stationed in Vietnam, he 
witnessed the death of his friend, deck hand seaman E-3 
Walter Wilson.  Specifically, the veteran reported that 
Wilson's throat was slashed by a fellow sailor on the U.S.S. 
Lucid shortly after they returned from a bar in Subic Bay, 
Philippines.  The argument was allegedly about a woman in the 
bar, and the veteran noted that the other sailor was taken 
into custody as a result of his actions. 

Second, the veteran indicated that he received and returned 
fire upon an enemy "junk" around Tiger Island that was 
suspected of transporting supplies in December 1969 or 
January 1970.  A fellow sailor was allegedly struck by 
shrapnel in the shoulder, and the veteran, who manned the 
search light, feared that he would be killed.

Third, the veteran stated that he went on approximately 45 
search and destroy missions on the Mekong River.  The veteran 
manned the 50 caliber machine gun, and indicated that the 
ship received and returned fire "on the majority of these 
missions."  The veteran reported seeing many wounded 
comrades and deceased enemies.  He also observed that "our 
Vietnamese interpreter shot one man in the head and chest" 
because a suspected Viet Cong failed to comply with the 
interpreter's commands.  The Board notes that it is unclear 
from the veteran's correspondence when these events occurred.  
Possible dates provided by the veteran included November to 
December 1969 and February to June 1970.  

Fourth, the veteran stated that he and a friend, Patrick 
Nutter, were harassed by homosexuals "who watched us 
constantly while showering."  The veteran further indicated 
that on one occasion, he helped fight off homosexuals who 
attacked Nutter.  The captain immediately removed the 
homosexuals from the ship following this incident, according 
to the veteran.  The veteran provided no information about 
the date or location of this incident.     

Fifth, in February or March 1970, the veteran reported that 
he was sweeping mine fields around Da Nang and that he had 
difficulty sleeping during those missions.  In particular, he 
observed an "Australian sweeper" less than 50 yards from 
his position take a direct hit, and nine sailors were 
purportedly killed.  He stated that "[a]t any time we all 
knew it was possible we might miss one of the mines and take 
a direct hit."  

Finally, the veteran reported participating in rescue 
missions on at least three occasions for downed aircraft.  
The veteran noted that the aircraft were underwater, and no 
wounded or deceased soldiers were recovered, but that the 
ship would remain in the area for approximately three or four 
days looking for survivors.  The veteran provided no 
information about the date or location of these incidents.        

The Board finds that the RO should contact the veteran and 
request that he provide specific information, to the best of 
his ability, which would allow VA to attempt to corroborate 
his alleged in-service stressors.  The veteran should also be 
informed that absent such specific information, VA is not 
obligated to continue its search to corroborate the veteran's 
alleged stressors in this instance.

The Board notes that the veteran's brother indicated in a May 
2004 statement that the veteran received treatment at VAMC 
Long Beach for a nervous condition shortly after discharge 
from service.  In a June 2005 statement, the veteran 
indicated that he provided information to VA about his 
treatment at Long Beach VAMC.  The Board notes that no such 
information was included with the veteran's correspondence 
and should be obtained, either from the veteran or the 
appropriate VA medical facility.

Additionally, the Board notes the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from May 13, 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for PTSD.  
The letter must also inform the veteran 
that he should submit any evidence in his 
possession pertaining to the claim.  The 
RO should also send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

The letter should also inform the veteran 
that he can submit alternate sources of 
records, such as "buddy statements" in 
support of his claim.  "Buddy 
statements" refer to letters or other 
correspondence from other veterans who 
served with the veteran in this case. Such 
service "buddies" may be able to 
corroborate the veteran's in-service 
stressors.  

2.  The RO should contact the appropriate 
government agencies, including the 
National Personnel Records Center (NPRC), 
and request complete copies of the 
veteran's service personnel records.  All 
efforts to obtain this information should 
be fully documented, and the government 
agencies should provide a response if all 
of the records have already been provided.  
VA will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

3.  The RO should contact the veteran and 
request that he provide information 
specific enough to allow VA to corroborate 
the veteran's alleged stressors.  In 
particular, the veteran should furnish the 
approximate month and year, within a two 
month period, as well as location of the 
alleged stressors.  The veteran should 
also be informed that it is to his benefit 
to provide as specific dates as possible.  
Absent specific information that could be 
used to corroborate the veteran's alleged 
stressors, the veteran should be informed 
that VA is not obligated to continue its 
search for such information.

4.  After the above development is 
complete, the RO should then prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information, 
including ship histories for the U.S.S. 
Lucid from 1970 and for the U.S.S. Harold 
E. Holt from 1971, that might corroborate 
the veteran's alleged stressors in 
service.  Additionally, an attempt to 
verify the incident involving the 
Australian mine sweeper should be made.  
If indicated by the JSRRC, the RO should 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA).  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

5.  The RO should contact the Long Beach, 
California VA medical facility and attempt 
to obtain medical treatment records 
related to the veteran's claimed nervous 
condition which was purportedly diagnosed 
following discharge from service.

The RO should also contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from May 13, 2004, to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

6.  After the above development is 
completed and if there is at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA psychiatrist in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist.  The psychiatrist should 
note in the examination report that the 
claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the psychiatrist should be conducted at 
this time, and included in the examination 
report.

If the psychiatrist concludes that the 
veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
psychiatrist must provide a complete 
rationale for any stated opinion.

If the psychiatrist concludes that the 
veteran does not meet the criteria for a 
PTSD diagnosis, he is asked to comment on 
the June 2000 statement from R. Horton, as 
well as the May 2004 VA treatment note 
which diagnosed the veteran with PTSD.  
The psychiatrist must provide a complete 
rationale for any stated opinion.

7.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


